Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2015, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
Response to Amendment
Applicant’s arguments filed 11/09/2021 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as amended in claim 1.  The examiner respectfully disagrees.  Lee et al. (figure 15) discloses a display device as claimed including a frame (824); a panel (811); and a conductive adhesive (835), wherein the panel is adhered to the frame via the conductive adhesive; a back plate (840) affixed to the frame; and a conductive component (860), wherein the conductive adhesive is electrically connected to the back plate via the conductive component, and in a direction perpendicular to a top surface of the back plate, the fixing member and the conductive component are overlapped (figure 15).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2003/0223249) in view of Yokawa et al. (US 2015/0107127).
Regarding claim 1, Lee et al. (figure 15) discloses a display device, comprising: a frame (824); a panel (811); and a conductive adhesive (835), wherein the panel is adhered to the frame via the conductive adhesive; a back plate (840) affixed to the frame; and a conductive component (860), wherein the conductive adhesive is electrically connected to the back plate via the conductive component, and in a direction perpendicular to a top surface of the back plate, the fixing member and the conductive component are overlapped (figure 15).
Lee et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Lee et al. is silent regardingthe fixing member passing through the back plate to affix the back plate to the frame.  Yokawa et al. (figure 9) teaches a back plate (26) affixed to the frame (1); and a fixing member (7) passing through the back plate to affix the back plate to the frame.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fixing member as taught by Yokawa et al. 
Regarding claim 2, Lee et al. (figure 15) discloses wherein the panel further comprises a display structure layer and a polarizing film, the display structure layer is disposed on the frame, and the polarizing film is disposed on two opposite sides of the display structure layer (811; see at least paragraph 0093).
Regarding claim 3, Lee et al. (figure 15) discloses wherein the frame is adhered to the display structure layer or the polarizing film via the conductive adhesive.
Regarding claim 5, Lee et al. (figure 15) discloses wherein the display structure layer comprises an upper substrate, a liquid crystal layer, and a lower substrate, wherein the liquid crystal layer is disposed between the upper substrate and the lower substrate.
Regarding claim 7, Lee et al. (figure 15) discloses wherein the display device has a normal direction, and when viewed in the normal direction, the conductive component and the conductive adhesive at least partially overlap.
Regarding claim 8, Lee et al. (figure 15) discloses wherein the conductive component at least partially contacts the conductive adhesive.
Regarding claim 9, Lee et al. (figure 15) discloses wherein the conductive adhesive has a first width in a horizontal direction, a second width is formed from an edge of the panel to an edge of the frame in the horizontal direction, and the first width is different from the second width.
Regarding claim 9, Lee et al.
Regarding claim 20, Lee et al. (figure 15) discloses wherein the second width is greater than the first width.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Yokawa et al.; further in view of Zhang et al. (CN 104388003).
Regarding claim 9, Lee et al. as modified by Yokawa et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Lee et al. as modified by Yokawa et al. is silent regarding the foam layer.  Zhang et al. (figures 1-2) teaches wherein the conductive adhesive comprises a first adhesive layer, a foam layer, a conductive layer, and a second adhesive layer sequentially stacked, and the conductive layer is closer to the frame than the foam layer (1-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive adhesive as taught by Zhang et al. in order to reduce the preparation cost, improve the conductivity, the mechanical strength and the bonding strength are high, the comprehensive performance. 
Regarding claim 10, Zhang et al. (figures 1-2) teaches wherein the conductive layer and the foam layer are integrally formed.
Regarding claim 11, Zhang et al. (figures 1-2) teaches wherein the foam layer has a plurality of anchor pore walls fixedly connected to the conductive layer (21-22).
Regarding claim 12, Lee et al. as modified by Yokawa et al. and Zhang et al. (figures 1-2) teaches conducting particles is bonded in the outside surface of acrylic foam by vinylformic acid sizing agent, and bond thickness is 8 ~ 10 μm (see at least claim 2).  Regarding claim 12, Lee et al. as modified by Yokawa et al. and Zhang et al. (figures 1-2) is silent regarding wherein a maximum width of at least one of the plurality of anchor pore walls is in a range from 0.05 mm to 0.2 mm.  It would have been obvious to one having ordinary skill in the art at the .
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Yokawa et al.; further in view of Kim (US 2008/0111943).
Regarding claim 15, Lee et al. as modified by Yokawa et al. teaches the limitations as shown in the rejection of claim 14 above.  However, Lee et al. as modified by Yokawa et al. is silent regarding a fixing member affixed to the frame.  Kim (figure 10) teaches a buffer element (170) disposed between the frame and the light guide plate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the buffer member as taught by Kim in order to achieve a backlight assembly that is capable of suppressing electric noise from being generated during a tapping test.
Regarding claim 16, Kim (figure 10) teaches an optical film (141) disposed on the light guide plate, wherein a buffer element disposed between the frame and the optical film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871